Name: Commission Regulation (EEC) No 3865/89 of 21 December 1989 amending Regulation (EEC) No 2406/89 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/46 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3865/89 of 21 December 1989 amending Regulation (EEC) No 2406/89 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal 'Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 545 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 1836/82, as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 0, Having regard to Commission Regulation (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 330 000 tonnes of durum wheat for export in the form of meal (3), as last amended by Regulation (EEC) No 3522/89 (4) ; Whereas, in the present situation, it is appropriate to extend the period with this invitation to tender remains open and to increase the quantity delivered to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (tonnes) 500 000 45 000'. Italy Spain Article 2 In Article 2 ( 1 ) of Regulation (EEC) No 2406/89, '31 December 1989 is replaced by 28 February 1990'. HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2406/89 is hereby replaced as follows : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363 ,: 13 . 12. 1989, p . 1 . 0 OJ No L 227, 4. 8 . 1989, p. 49 . (4) OJ No L 344, 25 . 11 . 1989, p . 21 .